Title: To Alexander Hamilton from Oliver Wolcott, Jr., 7 August 1799
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


          
            Private
            Dear Sir
            Phila. Aug. 7. 1799
          
          From what has passed between Mr. McHenry & your self and the agents of the War Department at Rhode Island, respecting the establishment of a Hospital there, I perceive that there exists a misapprehension which so far as it affects me, I am desirous of explaining.
          The Act of July 16th. 1798 for the relief of sick and disabled seamen, imposes a Tax on Seamens wages, which is to be applied 1st. to their temporary support in the Hospitals or other institutions already established, or where none exist, in such manner as the President may direct. 2d. in aid of private donations, to the support of permanent Hospitals for sick and disabled seamen.
          By the additional Act of May 2nd. 1799, the Seamen  of the Navy are made contributors to the  Fund and declared to be entittled to relief.
          By the Act to regulate the Medical Establishment, it is made the duty of the Physician General to superintend all Hospitals for the Army & Navy of the United States. temporary Hospitals are to be established with the concurrence of the commanding General and permanent Hospitals with the approbation of the President.
          It is not my business to say whether the system in established by Law is or is not judicious—it was made without any consultation with me, and the agency which I am compelled to take, is   invonluntary & inconvenient.
          The situation in which I found my self was that of a Superintendent of Hospitals—The Collectors called upon me for instructions respecting the disposition of the funds; Seamen in private service & Seamen of the Navy were  demanding relief; it was the natural course of things, that  all their complaints should be addressed to me.
          I called upon the Secy of the Navy, to know what arrangement would accommodate his Department; he replied that he wished to have provision to be  made at the principal Naval Stations—but that the Law gave him no direction on the subject—that the Secy of War, was to provide the Hospitals. 
          The Secy of War, said that the Medical Department was not organized, and that he could form no plan, without the advice of the proper Officers—he however suggested that the Navy Hospitals ought to be distinct from those of the Army. 
          Circumstances compelled me to act; I was  however determined not to anticipate the system proposed by the Act to regulate the Medical Establishment. the enclosed Letter will shew that the measures which I have adopted are of a mere temporary nature.
          The Posts to which this Letter has been addressed are Savannah, Charleston, Wilmington Edenton & Newtown–Nortfolk, Baltimore Phila. New York, New London, New port Boston, Portsmouth & Portland—
          No special difficulties have occurred except at Boston & New port—at  these places there are no Lazarettoes—the people are particularly apprehensive & will not suffer sick Seamen to be landed at or near their Towns—the Collectors with the advice of respectable men recommended the   repairing or erection of cheap buildings on the public property to answer the immediate exigency—it was supposed that they would be useful to the Garrisons or Barracks or Stores, or   that they might serve as Hospitals for the Troops—
          The whole expence at both places need not exceed a thousand Dollars. it is   no great sum, but it ought not be taken out of the fund arising from Seamens wages—I do not wish to be considered as interfering   in the business of the Hospital Department & when if the suggestion I have made, is  deemed wrong, I shall not persist in it, though I cannot but regret that the weight  of a difficult business, altogether foreign to my proper duties is thrown upon me—I make no objection to keeping the accounts & executing any plan—but the plan ought surely to be  digested by the War or Navy Department.
          I am with great truth & sincerity your obedt Sert
          
            Olivr Wolcott.
          
          General Hamilton
        